Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to the Decision on Appeal before the Patent Trial and Appeal Board, mailed 02 June 2021, the Examiner’s rejection of claims 1-20 was reversed.

After performing an updated search of applicable prior art, the Examiner has determined that in view of the decision of the Patent Trial and Appeal Board, the art of record and that art reviewed in an updated search do not disclose the features of the claims in such manner that it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings discovered and those of record to result in the claimed invention, thus, the Examiner’s rejections of claims 1-20 are hereby withdrawn and the application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613